Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to because the abstract includes a grammatical error (erroneous word) and fails to provide even a single exemplary chemical structure to illustrate the claimed subject matter.   
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
Brief inspection of Figure 3 suggests error in the presentations made by this Figure; e.g. the second “x” at the lower left side.  Appropriate amendment is respectfully requested.  
No claims have been cancelled, claims 1 and 5-18 have been amended, the disclosure has been amended at page 1, and no new claims have been added as per the preliminary 
Claims 1-18 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
In the specification at page 6, line 29, the term “biradicle” is erroneous and should be amended to read -- biradical --.  
In the specification at page 6, line 31, the term “beta-D-configuration” is erroneous and should be amended to read -- -D-configuration --.  
Appropriate correction is required.  
Claim 18 is objected to because of the following informalities: 
In claim 18 at line 3, the term “Provision” is erroneous because of improper capitalization.  
Appropriate correction is required.  
Claims 1-18 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 1 at line 22, the term “R3 is the reminder” is erroneous and should be amended to read as follows: -- R3 is the remainder --.  
In claim 1 at line 23, the term “C6-14 aryl group C1-4,” is erroneous and should be amended to read as follows:  -- C6-14 aryl group, C1-4 --.  
1 at line 24, the term “halogen” is erroneous because it is directed to compounds, not substituents, and should be amended to read -- halo --.  
In claim 2 at line 3, the term “position as according to” is erroneous because it includes a superfluous term and should be amended to read as follows: -- position according to --.  
In claim 2 at line 7, the term “such as” is indefinite because it implies that the following listing is incomplete.  Appropriate amendment, that includes deletion of the noted term, is respectfully requested.   See also claim 18 at line 8 wherein the same issue reoccurs.  
In claim 3 at line 3 and claim 4 at line 3, the term “position as according to” is erroneous because it includes a superfluous term and should be amended to read as follows: -- position according to --.  
In claim 5 at line 2, the term “Re” is not present in claim 1.  Deletion or other appropriate amendment is respectfully requested. 
In claim 9 at line 4, the term “60oC” has not been included in claim 1.  Amendment of the term “wherein” at line 1 of claim 9 to read -- further comprising wherein -- is respectfully requested.   The same amendment to claim 10 at line 1 is respectfully requested for a similar reason.  
In claim 14 at line 1 and , the term “wherein” was amended to read -- further comprising wherein -- in order to provide for the changes recited at lines 2-5 that were not provided for in claim 1.    
In claim 15 at line 1, the term “wherein” was amended to read -- further comprising wherein -- in order to provide for the changes recited at lines 2-3 that were not provided for in claim 1.
In claim 16 at line 1, the term “wherein” was amended to read -- further comprising wherein -- in order to provide for the changes recited at lines 2-3 that were not provided for in claim 1.
In claim 17 at line 1, the term “wherein” was amended to read -- further comprising wherein -- in order to provide for the changes recited at lines 2-3 that were not provided for in claim 1.
In claim 18 at line 5, the term “B or B” is either a duplicate or a typographical error.  Appropriate amendment is respectfully requested.  
In claim 18 at lines 3, 7 and 17, three references are made to claim dependence.  A clarifying amendment is respectfully requested with the suggestion that the variables referenced at line 7 should be separately defined within claim 18 as part of the clarification necessary to avoid multiple dependencies.  
In claim 18 at lines 9-10, the abbreviations “MMTr” and “DMTr” have not been defined.  Did applicant intend these terms to mean – monomethoxytrityl -- and -- dimethoxytrityl --, respectively?   In addition the included term “Alkyl” at line 9 is erroneous because the group must have two valences open.  Did applicant intend the tem to read – alkylenyl --?  
In claim 18 at line 10, there is erroneous terminal punctuation at the end of the line.  
In claim 18 at lines 11-16, there is not punctuation at the end of each line.  Examiner respectfully suggests that a comma be added at each location.  
In claim 18 at line 17, the end of the line is incomplete and should have the term --, and -- added at the end of line 17 to address this error.  
In claim 18 at line 11, the term “unblocking of the 5’ group” is incomplete and should be amended to read as follows:   -- unblocking by acid hydrolysis of the 5’ trityl-type protecting group --.  
In claim 18 at line 12, the term “phosphoramidite monomer” is incomplete and should be amended to read -- appropriately protected nucleoside phosphoramidite monomer --.  
In claim 18 at line 13, the term “oxidizing the internucleoside linkage” is incomplete and should be amended to read as follows:  -- oxidizing or sulfurizing the phosphite internucleoside linkage --. 
In claim 18 at line 14, the term “capping” is chemical process step but no reagent has been specified, an incompleteness issue.  
In claim 18 at line 16, the term “amine wash treatment” has been provided but the reagents and its application to carry out his step have not been specified, an incompleteness issue.  
In claim 18 at line 19, the tem “purifying the oligonucleotide” is a process step that has not been defined as to reagents and/or conditions, implying probably multiple incompleteness issues.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 1-18 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by GlenResearxch.com (PTO-1449 #1; NPL ref. #10).  
Applicant is referred to the GlenResearch.com reference at page 10, wherein the disclosures in Figures 1 and 2 and in Tables 1 and 2 have anticipated the instant claimed subject matter.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
09/11/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600